Case 4:19-cv-03425-JST Document 63-8 Filed 10/24/19 Page 1 of 11




            EXHIBIT G
Code Signing Services | Apple Developer Documentation
                           Case 4:19-cv-03425-JST Document 63-8 Filed 10/24/19 Page 2 of 11
                                 Discover       Design        Develop        Distribute      Support   Account

     Documentation




          Code Signing Services
          Examine and validate signed code running on the system.                                                Framework
                                                                                                                 Security


                                                                                                                 On This Page

          Overview                                                                                               Overview 
                                                                                                                 Topics 
          Code signing is a macOS security technology that you use to certify                                    See Also 
          that an app was created by you. Once an app is signed, the system
          can detect any change to the app—whether the change is introduced
          accidentally or by malicious code. You can control how your signed
          code loads signed plug-ins and other signed code without
          invalidating the signatures of the host code or of the guest
          (dynamically loaded) code.

          You work with code objects that represent uniquely identified
          elements of running code in the system. In addition to UNIX
          processes, these elements can include scripts, applets, widgets, and
          so forth. You also work with static code objects that represent code
          in the file system. Static code includes applications, tools,
          frameworks, plug-ins, scripts, and so on. Generally, a code object
          has a specific static code object from which it originates and that
          holds its static signing data. The reverse, however, is not true—given
          a static code object, it is not possible to find, enumerate, or control
          any code object that originated from it.




          Topics



https://developer.apple.com/documentation/security/code_signing_services[10/21/2019 11:07:02 PM]
Code Signing Services | Apple Developer Documentation
                           Case 4:19-cv-03425-JST Document 63-8 Filed 10/24/19 Page 3 of 11

          Code Objects
            Work with signed code loaded into memory.


            class SecCode
                   A code object representing signed code running on the system.


            func SecCodeCopySelf(SecCSFlags, Unsafe
            MutablePointer<SecCode?>) -> OSStatus
                   Retrieves the code object for the code making the call.


            struct SecCSFlags
                   Values that can be used in the flags parameter to most code
                   signing functions.


            func SecCodeGetTypeID() -> CFTypeID
                   Returns the unique identifier of the opaque type to which a
                   code object belongs.




          Static Code
            Work with signed code on disk.


            class SecStaticCode
                   A static code object representing signed code on disk.


            func SecStaticCodeCreateWithPath(CFURL, Sec
            CSFlags, UnsafeMutablePointer<SecStaticCode?>)
            -> OSStatus
                   Creates a static code object representing the code at a
                   specified file system path.


            func SecStaticCodeCreateWithPathAnd
            Attributes(CFURL, SecCSFlags, CFDictionary,
            UnsafeMutablePointer<SecStaticCode?>) ->
            OSStatus


https://developer.apple.com/documentation/security/code_signing_services[10/21/2019 11:07:02 PM]
Code Signing Services | Apple Developer Documentation
                           Case 4:19-cv-03425-JST Document 63-8 Filed 10/24/19 Page 4 of 11
                   Creates a static code object representing the code at a
                   specified file system path using an attributes dictionary.


            API CollectionCode Attributes
                   Specify these keys from the attribute dictionary when you
                   create a static code instance.


            func SecStaticCodeGetTypeID() -> CFTypeID
                   Returns the unique identifier of the opaque type to which a
                   static code object belongs.




          Working with Code
          Objects
            func SecCodeCopyPath(SecStaticCode, Sec
            CSFlags, UnsafeMutablePointer<CFURL?>) ->
            OSStatus
                   Retrieves the location on disk of signed code, given a code or
                   static code object.


            func SecCodeCopyStaticCode(SecCode, Sec
            CSFlags, UnsafeMutablePointer<SecStaticCode?>)
            -> OSStatus
                   Returns a static code object representing the on-disk version of
                   the given running code.


            API CollectionCode Signing Architecture Flags
                   Use these supplemental flags to get static code.




          Code Signatures
            func SecCodeCopySigningInformation(SecStatic
            Code, SecCSFlags, UnsafeMutable
            Pointer<CFDictionary?>) -> OSStatus
                   Retrieves various pieces of information from a code signature.



https://developer.apple.com/documentation/security/code_signing_services[10/21/2019 11:07:02 PM]
Code Signing Services | Apple Developer Documentation
                           Case 4:19-cv-03425-JST Document 63-8 Filed 10/24/19 Page 5 of 11
            API CollectionCode Signing Information Flags
                   Use these supplemental flags to retrieve signing information.


            API CollectionSigning Information Dictionary Keys
                   Use these keys from the information dictionary when you
                   retrieve information from a code signature.


            struct SecCodeSignatureFlags
                   Specify option flags that can be embedded in a code signature
                   during signing and that govern the use of the signature.


            enum SecCSDigestAlgorithm
                   The list of digest algorithms available for code signatures.




          Code Requirements
            ArticleApplying Code Requirements
                   Manage the code requirements that apply to your signed code.


            func SecCodeCopyDesignatedRequirement(Sec
            StaticCode, SecCSFlags, UnsafeMutable
            Pointer<SecRequirement?>) -> OSStatus
                   Retrieves the designated code requirement of signed code.


            class SecRequirement
                   A code requirement object.


            func SecRequirementGetTypeID() -> CFTypeID
                   Returns the unique identifier of the opaque type to which a
                   code requirement object belongs.


            enum SecRequirementType
                   An enumeration indicating different types of internal
                   requirements for code.




https://developer.apple.com/documentation/security/code_signing_services[10/21/2019 11:07:02 PM]
Code Signing Services | Apple Developer Documentation
                           Case 4:19-cv-03425-JST Document 63-8 Filed 10/24/19 Page 6 of 11
          Code Requirements
          as Data
            func SecRequirementCopyData(SecRequirement,
            SecCSFlags, UnsafeMutablePointer<CFData?>) ->
            OSStatus
                   Extracts a binary form of a code requirement from a code
                   requirement object.


            func SecRequirementCreateWithData(CFData,
            SecCSFlags, UnsafeMutablePointer<Sec
            Requirement?>) -> OSStatus
                   Creates a code requirement object from the binary form of a
                   code requirement.




          Code Requirements
          as Text
            func SecRequirementCopyString(Sec
            Requirement, SecCSFlags, UnsafeMutable
            Pointer<CFString?>) -> OSStatus
                   Converts a code requirement object into text form.


            func SecRequirementCreateWith
            String(CFString, SecCSFlags, UnsafeMutable
            Pointer<SecRequirement?>) -> OSStatus
                   Creates a code requirement object by compiling a valid text
                   representation of a code requirement.


            func SecRequirementCreateWithStringAnd
            Errors(CFString, SecCSFlags, UnsafeMutable
            Pointer<Unmanaged<CFError>?>?, UnsafeMutable
            Pointer<SecRequirement?>) -> OSStatus
                   Creates a code requirement object by compiling a valid text
                   representation of a code requirement and returns detailed error
                   information in the case of failure.



https://developer.apple.com/documentation/security/code_signing_services[10/21/2019 11:07:02 PM]
Code Signing Services | Apple Developer Documentation
                           Case 4:19-cv-03425-JST Document 63-8 Filed 10/24/19 Page 7 of 11



          Guest Code
            ArticleHosting Guest Code
                   Securely launch and manage plug-ins and other executable
                   entities, known as guest code, from within your app acting as a
                   host.


            func SecCodeCopyGuestWithAttributes(Sec
            Code?, CFDictionary?, SecCSFlags, UnsafeMutable
            Pointer<SecCode?>) -> OSStatus
                   Asks a code host to identify one of its guests given the type
                   and value of specific attributes of the guest code.


            API CollectionNull Guest Handle
                   Use this special value to stand in for a null guest object.


            struct SecCodeStatus
                   Operational flags attached by code signing services to running
                   code.


            API CollectionGuest Attribute Dictionary Keys
                   Specify attributes of guest code.


            typealias SecGuestRef
                   A reference to a guest object, which identifies a particular block
                   of guest code in the context of its code signing host.




          Guest Management
            func SecCodeCopyHost(SecCode, SecCSFlags,
            UnsafeMutablePointer<SecCode?>) -> OSStatus
                   Retrieves the code object for the host of specified guest code.


            func SecCodeMapMemory(SecStaticCode, Sec
            CSFlags) -> OSStatus
                   Asks the kernel to accept the signing information currently

https://developer.apple.com/documentation/security/code_signing_services[10/21/2019 11:07:02 PM]
Code Signing Services | Apple Developer Documentation
                           Case 4:19-cv-03425-JST Document 63-8 Filed 10/24/19 Page 8 of 11
                   attached to a code object and uses it to validate memory page-
                   ins.




          Tasks
            func SecTaskCreateFromSelf(CFAllocator?) ->
            SecTask?
                   Creates a task object for the current task.


            func SecTaskCreateWithAudit
            Token(CFAllocator?, audit_token_t) -> Sec
            Task?
                   Creates a task object for the task that sent the Mach message
                   represented by the audit token.


            class SecTask
                   The Core Foundation type representing a task.


            func SecTaskGetTypeID() -> CFTypeID
                   Returns the unique identifier of the opaque type to which a task
                   object belongs.


            func SecTaskCopySigningIdentifier(SecTask,
            UnsafeMutablePointer<Unmanaged<CFError>?>?) ->
            CFString?
                   Returns the value of the code signing identifier.


            func SecTaskCopyValueForEntitlement(SecTask,
            CFString, UnsafeMutable
            Pointer<Unmanaged<CFError>?>?) -> CFTypeRef?
                   Returns the value of a single entitlement for the represented
                   task.


            func SecTaskCopyValuesForEntitlements(Sec
            Task, CFArray, UnsafeMutable
            Pointer<Unmanaged<CFError>?>?) -> CFDictionary?


https://developer.apple.com/documentation/security/code_signing_services[10/21/2019 11:07:02 PM]
Code Signing Services | Apple Developer Documentation
                           Case 4:19-cv-03425-JST Document 63-8 Filed 10/24/19 Page 9 of 11
                   Returns the values of multiple entitlements for the represented
                   task.




          Code Signature
          Validity
            func SecCodeCheckValidity(SecCode, Sec
            CSFlags, SecRequirement?) -> OSStatus
                   Performs dynamic validation of signed code.


            func SecCodeCheckValidityWithErrors(SecCode,
            SecCSFlags, SecRequirement?, UnsafeMutable
            Pointer<Unmanaged<CFError>?>?) -> OSStatus
                   Performs dynamic validation of signed code and returns
                   detailed error information in the case of failure.


            func SecStaticCodeCheckValidity(SecStatic
            Code, SecCSFlags, SecRequirement?) -> OSStatus
                   Validates a static code object.


            func SecStaticCodeCheckValidityWith
            Errors(SecStaticCode, SecCSFlags, Sec
            Requirement?, UnsafeMutable
            Pointer<Unmanaged<CFError>?>?) -> OSStatus
                   Performs static validation of static signed code and returns
                   detailed error information in the case of failure.


            API CollectionStatic Code Validation Flags
                   Use these supplemental flags to test the validity of a static code
                   signature.




          Result Codes
            API CollectionCode Signing Services Result Codes
                   Recognize result codes specific to the code signing services
                   API.

https://developer.apple.com/documentation/security/code_signing_services[10/21/2019 11:07:02 PM]
Code Signing Services | Apple Developer Documentation
                          Case 4:19-cv-03425-JST Document 63-8 Filed 10/24/19 Page 10 of 11


            API CollectionUser Info Dictionary Error Keys
                   Recognize the keys of the user info dictionary provided by
                   functions that return error objects.




          See Also



          Secure Code
            ArticleNotarizing Your App Before Distribution
                   Give users even more confidence in your software by
                   submitting it to Apple for notarization.


            ArticlePreparing Your App to Work with Pointer Authentication
                   Test your app against the arm64e architecture to ensure that it
                   works seamlessly with enhanced security features.


            API CollectionApp Sandbox Entitlements
                   Manage access to system resources and user data in macOS
                   apps to contain damage if an app becomes compromised.

            API CollectionHardened Runtime Entitlements
                   Manage security protections and resource access for your
                   macOS apps.




          Related
          Documentation
            Code Signing Guide




                         Documentation



https://developer.apple.com/documentation/security/code_signing_services[10/21/2019 11:07:02 PM]
Code Signing Services | Apple Developer Documentation
                           Case 4:19-cv-03425-JST Document 63-8 Filed 10/24/19 Page 11 of 11

     Discover                       Design                       Develop                      Disribute               Support
     macOS                          Human Interface GuidelinesXcode                           Developer Program       Developer Forums
     iOS                            Resources                    Swift                        App Store               Bug Reporting
     watchOS                        Videos                       Swift Playgrounds            App Review              License Agreements
     tvOS                           Apple Design Awards          TesFlight                    Mac Software            Sysem Status
     Safari and Web                 Accessibility                Documentation                Apps for Business       Contact Us
     Games                          Internationalization         Videos                       Safari Extensions
                                                                                                                      Account
     Business                       Accessories                  Downloads                    Marketing Resources
                                                                                                                      Certifcates, IDs & Profles
     Education                                                                                Trademark Licensing
                                                                                                                      App Store Connect
     WWDC



     To receive the lates developer news, visit and subscribe to our News and Updates.

     Copyright © 2019 Apple Inc. All rights reserved.      Terms of Use    Privacy Policy   Report Bugs    Feedback

     简体中文          日本語         한국어




https://developer.apple.com/documentation/security/code_signing_services[10/21/2019 11:07:02 PM]
